
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 6
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Government of Iraq should not grant blanket amnesty to persons known to have
		  attacked, killed, or wounded members of the United States Armed Forces in
		  Iraq.
	
	
		Whereas United States Armed Forces and coalition military
			 forces have served bravely in Iraq since the beginning of military operations
			 in March 2003 and are continuing to serve heroically in Iraq to provide all the
			 people of Iraq a better future; and
		Whereas more than 3,000 members of the United States Armed
			 Forces and coalition military forces have been killed and more than 22,500
			 members have been injured in operations to bring peace and stability to all the
			 people of Iraq: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Government of Iraq should not grant
			 blanket amnesty to persons known to have attacked, killed, or wounded members
			 of the United States Armed Forces and should not grant any amnesty to persons
			 known to have attacked, killed, or wounded members of the United States Armed
			 Forces subsequent to December 15 , 2005, the date on which the people of Iraq
			 elected a permanent government of Iraq;
			(2)the President
			 should immediately notify the Government of Iraq that the Government of the
			 United States strongly opposes granting blanket amnesty to persons known to
			 have attacked, killed, or wounded members of the United States Armed Forces;
			 and
			(3)the Government of
			 Iraq should be encouraged to inform and educate the people of Iraq about the
			 civic-minded and selfless nature of American military personnel serving in Iraq
			 who have built schools and hospitals, repaired roads and bridges, and risked
			 their lives to secure a future of peace and freedom for the men, women, and
			 children of Iraq.
			
